COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00036-CR


DOYLE DWAYNE SHIFFLETT                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We abated this cause on September 20, 2011 so that trial counsel, Hon.

Mark H. Barber, could show cause why he should not be held in contempt of

court for failing to complete and file appellant’s brief as ordered. At the hearing

held September 30, 2011, Barber testified that he had been “hit with four different

appeals at the same time”; that “along with [his] practice, [he] just got behind”;

and that he had “lost his staff” on August 29, 2011, and had “been in disarray

since then.” Barber also testified that he was “just about done on” Appellant’s

      1
       See Tex. R. App. P. 47.4.
brief, that he just needed to “edit it one more time,” and that he had planned to

file it that day.

       But Appellant testified at the hearing that he no longer wishes to pursue

this appeal, and he filed “Appellant=s Motion To Dismiss Appeal” below.

       Although filed in the trial court instead of this court, that motion otherwise

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we decline to exercise our contempt powers, grant Appellant’s motion to

dismiss, and dismiss this appeal. See Tex. R. App. P. 42.2(a), 43.2(f).



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 20, 2011




                                     2